DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Claim of priority to foreign application IN201941054842 and receipt of certified copies of papers required by 37 CFR 1.55 are acknowledged.

Status of the Claims
	Claims 1-12 are currently pending and have been considered below. 

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 2/20/2020 is in accordance with the provisions of 37 CFR 1.97 and is considered by the Examiner. 

Claim Objections
Claims 1-8 and 12 are objected to because of the following informalities:
Claim 1 recites that a processor is caused to: receive, generate, generate, generate, generate, providing, managing, and predicting. The tense of these last three functions should be corrected to “provide,” “manage,” and “predict” to agree with the verb tenses of the rest of the steps.
Claim 1 recites a distributed ledger comprising “a consolidated health data,” which includes conflicting indications of whether the data is a single datum or plural data. This phrase should be corrected to simply “consolidated health data” for increased grammatical clarity. 
Claim 1 recites predicting health trends “using an Artificial Intelligence (AI) and Machine Learning techniques” in the final limitation. The “an” preceding “Artificial Intelligence” should be removed for increased grammatical clarity, i.e. “using Artificial Intelligence (AI) and Machine Learning techniques.” 
Claim 2 recites “updates the distributed ledger when the at least one of the first table, the second table and the third table is updated,” which includes an extraneous instance of “the” as underlined in the preceding citation. 
Claim 5 recites “the general information 203” which is inconsistent with the nomenclature of parent claim 1, which just recites “general information” without the number 203. Accordingly, the number should be removed. 
Claim 12 recites that a processor is caused to: receive, generate, generate, generate, generate, provide, manage, and predicting. The tense of this last function should be corrected to “predict” to agree with the verb tenses of the rest of the steps.
Claims 2-8 are also objected to on the above bases identified for claim 1 because they inherit the objectionable language due to their dependence on that claim. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter 
Claims 1, 9, and 12 each recite predicting health trends for each of the one or more patients based on the consolidated health data of each patient using Artificial Intelligence and Machine Learning techniques. Neither the claims, specification, nor drawings provide a sufficient written description of such a health trend prediction step that would convince one of ordinary skill in the art that Applicant had possession of the claimed limitation at the time of filing. Applicant claims, using functional language, a desired result (i.e. prediction of health trends) but the disclosure fails to identify how the function is performed or achieved beyond generic “Artificial Intelligence” and “Machine Learning” techniques (see MPEP 2163.03(V)). Paras. [0022], [0028], [0039], and [0049] of Applicant’s specification repeat this broad language by merely disclosing that health trends are predicted “using Artificial Intelligence (AI) and Machine Learning (ML) techniques,” but the particular AI and ML techniques utilized by the system are never described in detail. Para. [0038] does describe an example embodiment using K-nearest neighbor methods to “understand and identify new diseases, medications and health conditions based on consolidated health data of each of the one or more patients.” However, the particular inputs, outputs, and transformational operations are never disclosed in detail and thus lack sufficient written description. Further, disclosure of one exemplary embodiment does not provide sufficient written description for the entire spectrum of broadly claimed AI and ML techniques for health trend prediction. Accordingly, claims 1, 9, and 12 do not comply with the written description requirement and are rejected under 35 USC 112(a). Dependent claims 2-8 and 10-11 are also rejected on this basis because they inherit the insufficiently described limitations of independent claims 1 and 9, respectively. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the processor-executable instructions" in line 5. There is insufficient antecedent basis for this limitation in the claim because there are no “processor-executable instructions” previously introduced by the claim. For purposes of examination, the Examiner will interpret “the processor-executable instructions” as “processor-executable instructions” newly introduced by the claim. 
Claims 1, 9, and 12 each recite “one or more doctors treating the patient” in the “receive” limitation as well as “biometric information of the patient” in the “provide” limitation (emphasis added). It is unclear in both of these instances which specific patient is being referenced by “the patient” because the claims previously introduce “one or more patients” and refer to performing various steps for “each of the one or more patients.” Thus, singling out “the patient” creates indefiniteness. For purposes of examination, the Examiner interprets “the patient” in each instance as “a patient.”
Claims 3, 5, 6, 7, and 11 each similarly make reference to “the patient” in various instances despite not clearly introducing a single patient, creating indefiniteness. For purposes of examination, the Examiner will interpret each instance of “the patient” throughout these dependent claims as “a patient” in accordance with the interpretation provided above for the independent claims. 
Claims 2-8 are also rejected on the above bases identified for claim 1 because they inherit the indefinite language due to their dependence on that claim. 
Claims 10-11 are also rejected on the above basis identified for claim 9 because they inherit the indefinite language due to their dependence on that claim. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1
In the instant case, claims 1-8 are directed to a system (i.e. a machine), claims 9-11are directed to a method (i.e. a process), and claim 12 is directed to a non-transitory computer readable medium (i.e. a manufacture). Thus, each of the claims falls within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea.
Step 2A – Prong 1
Independent claim 9 recites steps that, under their broadest reasonable interpretations, cover certain methods of organizing human activity, e.g. managing relationships or interactions between people. Specifically, the claim recites: 
receiving patient data from one or more patients, one or more doctors treating the patient and one or more external sources associated with a health data management system; 
generating a first table comprising general information of each of the one or more patients based on the patient data;  
26generating a second table comprising health information of each of the one or more patients based on the patient data; 
generating a third table comprising preference information of each of the one or more patients based on the patient data; 
generating consolidated health data for each patient based on details of each patient from the first table, the second table and the third table; 
providing selectively authorized access to the consolidated health data based on biometric information of the patient; and 
managing health data of each of the one or more patients and predicting health trends for each of the one or more patients based on the consolidated health data of each patient.
Each of these steps, when considered as a whole, describe the certain method of organizing human activity of medical recordkeeping and data sharing among users. For example, an administrator could receive various types of medical data from different sources, draft various tables containing different types of patient data, and generate a consolidated record for a patient based on the tables. Then, the administrator could restrict access to the record (e.g. by only granting access to someone they 
Dependent claims 2-8 and 10-11 inherit the limitations that recite an abstract idea from their dependence on claims 1 and 9, respectively, and thus these claims also recite an abstract idea under the Step 2A – Prong 1 analysis. In addition, claims 4-8 merely further limit the abstract idea identified above. Specifically, these claims merely describe the types of data accumulated and analyzed, each of which are information types that could be accumulated and analyzed during the certain method or organizing human activity. Further, claims 3 and 11 include additional detail narrowing the step of restricting access to a patient’s consolidated health information based on matching or not matching biometric information, which could be accomplished during a certain method of organizing human activity by the administrator only giving full access to the patients themselves (e.g. by visually identifying a patient or examining another type of biometrics like matching a written signature) while providing only publically-available details of the record to individuals who do not match a patient’s biometrics. Thus, claims 2-8 and 10-11 recite an abstract idea.
However, recitation of an abstract idea is not the end of the analysis. Each of the claims must be analyzed for additional elements that indicate the abstract idea is integrated into a practical application to determine whether the claim is considered to be “directed to” an abstract idea.
Step 2A – Prong 2
The judicial exception is not integrated into a practical application. In particular, independent claims 1, 9, and 12 do not include additional elements that integrate the abstract idea into a practical application. The additional hardware elements of claim 1 include a health data management system comprising a processor and a memory communicatively coupled to the processor which performs the 
These additional elements, when considered in the context of each claim as a whole, do not reflect an improvement in the functioning of a computer or other technological field, do not effect a particular treatment or prophylaxis for a disease or medical condition, do not implement the abstract idea with a particular machine that is integral to the claim (note: the recitation of code or instructions stored on and executed by a computer system does not amount to a particular machine when recited with generic components; see MPEP 2106.05(b)(I)), do not effect a transformation of a particular article to a different state or thing, nor do they apply the judicial exception in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (e.g. a distributed electronic healthcare environment). Further, the additional hardware elements in each claim merely amount to instructions to implement an abstract idea on a computer (e.g. using computer code executed by a health data management system including memory and a processor to perform functions that could otherwise be achieved as a certain method of organizing human activity). Additionally, the generation of a distributed ledger to contain the consolidated health information merely links the invention to the field of use of distributed ledger / blockchain technology, while the invocation of unspecified AI and ML techniques to predict trends amounts to the words “apply it” with a computer because these techniques are recited at a high level of generality and merely act to digitize or automate analysis steps that could otherwise be performed by a human actor analyzing patient health records. Accordingly, each claim as a whole is directed to an abstract idea without integration into a practical application. 
The judicial exception recited in dependent claims 2-8 and 10-11 is not integrated into a practical application under the same analysis as above because each claimed function is performed with the same additional elements identified in claims 1 or 9. Further, claims 3-8 and 11 merely further describe the 
Accordingly, the additional elements of claims 1-12 do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claims 1-12 are directed to an abstract idea.
Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional hardware elements of a processor- and memory-based health data management system used to perform the receiving, generating, generating, generating, generating, providing, managing, and predicting steps amount to no more than mere instructions to apply the exception using generic computer components. As evidence of the generic nature of the above recited additional elements, Examiner notes paras. [0050]-[0057] of Applicant’s specification, where an exemplary computer system used for implementing the invention is described in generic terms. One of ordinary skill in the art would understand from this disclosure that any generic combination of processor and memory may be utilized to execute computer code to achieve the functions of the claimed invention, and thus these elements do not provide an inventive concept. 
Regarding the functional additional elements, as noted above, generation of a distributed ledger (e.g. by generating various blocks and updating the blocks when the underlying information is updated) in a health records context merely ties the invention to the technological field of distributed ledger / blockchain technology. Additionally, this element is well-understood, routine, and conventional, as evidenced by at least Gergely (US 20190147137 A1) abstract & [0031]; Kutzko (US 20190355472 A1) [0054] & [0062]; Bhandari et al. (US 20200388359 A1) abstract, [0030], [0033]; Paffel et al. (US 20190371457 A1) Fig. 2 & [0047], and High et al. (US 20180167200 A1) abstract & Fig. 4. The use of AI and ML techniques to automate or digitize trend analysis of patient data amounts to the words “apply it” with a computer (as explained above), and are also well-understood, routine, and conventional methods 
Thus, when considered as a whole and in combination, claims 1-12 are not patent eligible. 

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 20200327250 A1) in view of Gergely (US 20190147137 A1).
Claims 1, 9, and 12
Wang teaches a health data management system for managing health data and predicting health trends for patients, the health data management system comprises: 
a processor; and a memory communicatively coupled to the processor, wherein the memory stores the processor-executable instructions, which, on execution, causes the processor to (Wang Fig. 37, [0453]-[0461], noting a computer processor executing stored instructions to perform functions of the invention): 
receive patient data from one or more patients, one or more doctors treating the patient and one or more external sources associated with the health data management system  (Wang Fig. 1, [0340]-[0341], noting receipt of data from contributors including individuals (i.e. patients), providers (i.e. one or more doctors treating the patient), and research institutions (i.e. one or more external sources associated with the health management system)); 
generate a first table comprising general information of each of the one or more patients based on the patient data; generate a second table comprising health information of each of the one or more patients based on the patient data; generate a third table comprising preference information of each of the one or more patients based on the patient data (Wang [0371], noting collected data can be stored in individual databases based on the data type, indicating that individual databases (i.e. tables) are generated containing different types of information; [0341]-[0348] note various types of data that amount to general information (e.g. name, demographics, contact information, etc.), health information (e.g. genomic data, medical history, physiological measurements, etc.), and preference information (e.g. lifestyle habits, travel history, fitness data, etc.) such that the system is considered able to generate tables with these different types); 
generate  (Wang [0396]-[0397], noting user profiles are set up and managed for each contributor (i.e. including individual patients); the profile is considered to be consolidated health data based on details from the first, second, ; 
providing selectively authorized access to theconsolidated health data based on biometric information of the patient (Wang [0396], [0449], noting different data sharing policies may apply to different aspects of stored patient data such that various entities are restricted from accessing portions of the data; see also [0376], noting “to access their data, users may be prompted by data verifiers or institutions holding their data to login using their genetic profile identifiers”, indicating selective access to patient data can be based on biometric information of the patient); and  
24managing health data of each of the one or more patients and predicting health trends for each of the one or more patients based on the consolidated health data of each patient using an Artificial Intelligence (AI) and Machine Learning techniques (Wang [0356], [0372], noting data analysis tasks can be performed on the patient data via machine learning algorithms for the purpose of determining trends and/or aiding in treatment or support for various populations and individuals).  
In summary, Wang teaches a system that collects patient data from various sources and consolidates storage of the data for machine learning analysis, while also protecting patient privacy by restricting access to various aspects of the consolidated data. The system also contemplates utilization of blockchain distributed ledger technology to build patient profiles (as in [0396]), though it does not appear to explicitly apply this technology to the collected patient data itself. Thus, the reference fails to explicitly disclose generating a distributed ledger in real-time comprising consolidated health information, nor providing selectively authorized access specifically to the distributed ledger. 
However, Gergely teaches generation of a distributed ledger in real-time from received patient record information to create a patient-owned, secure, and immutable patient medical record (Gergely abstract, [0021], [0026], [0031], [0048]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the distributed and secure blockchain-enabled patient data storage of Wang such that the consolidated patient data itself is included in a distributed ledger (and thus selective access is provided to the distributed ledger containing the 
Claims 9 and 12 recite substantially similar subject matter as claim 1, and are also rejected as above.
Claim 2
Wang in view of Gergely teaches the health data management system as claimed in claim 1, and the combination further teaches wherein the processor generates the distributed ledger by storing data of the first table in a first block and storing data of the second table and the third table in a second block (Gergely [0026], [0031], noting a series of chained/linked PMRs (i.e. blocks) make up the patient’s secure chain of medical history; such PMRs can each contain various types of patient information as noted in [0020], e.g. information that would be stored in any of the type-specific first, second, and third tables of Wang) and updates the distributed ledger when the at least one of the first table, the second table and the third table is updated (Gergely [0021], [0050], [0093], noting the patient record chain is updated when any type of patient-specific information (i.e. including data that could be stored in the first, second, or third tables) is updated).  
Claim 10 recites substantially similar subject matter as claim 2, and is also rejected as above.
Claim 3
Wang in view of Gergely teaches the health data management system as claimed in claim 2, and the combination further teaches wherein the processor provides access to the distributed ledger when there is a match between biometric information provided by a user and the biometric information of the patient and provides access to only the first table and the second table to a user when there is a mismatch between biometric information provided by the user and the biometric information of the patient (Wang [0396], noting separate sharing policies for different types of patient data stored by the system based on the accessing entity; this disclosure contemplates a patient accessing all of their own data (i.e. the entire distributed ledger) when they successfully authenticate their own biometric signature (e.g. a genetic profile identifier as in [0376]) but providing access to only a selected portion of patient data (e.g. 
Claim 11 recites substantially similar subject matter as claim 3, and is also rejected as above.
Claim 4
Wang in view of Gergely teaches the health data management system as claimed in claim 1, and the combination further teaches wherein the patient data comprises name of each patient, age of each patient, contact details of each patient, patient type, names of doctors treating each patient, health condition of each patient, medication history of each patient, one or more allergies associated with each patient, biometric information of each patient, names of pharmacy associated with each patient, one or more preferences of each patient and names of pharmacist associated with each patient (Wang [0341]-[0348], noting patient data includes identification information, age, contact details, demographics (i.e. patient type), provider information, health conditions, medication records, allergies, biometrics, and pharmacy information).  
Claim 5
Wang in view of Gergely teaches the health data management system as claimed in claim 1, and the combination further teaches wherein the general information 203 comprises details of a patient, details of the one or more doctors treating 25the patient, details of one or more pharmacy associated with the patient and details of one or more pharmacist associated with the patient (Wang [0341]-[0348], noting general patient data includes patient demographics and identification information, provider information, and pharmacy information).  
Claim 6
Wang in view of Gergely teaches the health data management system as claimed in claim 1, and the combination further teaches wherein the health information comprises information of current health condition of the patient, one or more allergies of the patient and medication history of the patient (Wang 
Claim 7
Wang in view of Gergely teaches the health data management system as claimed in claim 1, and the combination further teaches wherein the preference information comprises information of patient transfer to one or more locations, one or more preferences of patient, prescription notes provided by one or more doctors, prescription notes provided by one or more pharmacists and personal notes provided by the patient (Wang [0346], noting patient data includes hospitalizations (i.e. transfers to a hospital), preferences such as various habits, prescriptions, summaries, and other instructions issued by a healthcare provider for an individual (i.e. prescription notes provided by doctors or pharmacists), and information from a PHR maintained by the patient, i.e. personal notes provided by the patient).  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Gergely as applied to claim 1 above, and further in view of Kutzko (US 20190355472 A1).
Claim 8
Wang in view of Gergely teaches the health data management system as claimed in claim 1, showing a system that allows for machine learning analysis of patient data to determine trends, aid in treatment or support, etc. (Wang [0356]). However, the combination fails to explicitly disclose that the machine learning analysis is used specifically to learn behavior of patients using the consolidated health data for each patient in the distributed ledger for predicting health condition of the patients, medications required to cure the health conditions and predicting quantity of medicines required for treating patients.  
However, Kutzko teaches using machine learning techniques to analyze patient data stored with blockchain distributed ledger technology for the purpose of determining therapeutic behavior patterns of a patient and predicting successful therapies (including medications) for treating new conditions (Kutzko abstract, [0084], [0090]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the generic machine learning trend analytics of the combination to specifically analyze the distributed ledger to predict health conditions/outcomes and successful therapies such as medications as in Kutzko in order to better determine successful therapies for individual patients, thereby improving patient care (as suggested by Kutzko abstract & [0089]-[0090]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A HRANEK whose telephone number is (571)272-1679. The examiner can normally be reached M-F 8:00-4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on 571-272-6805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.A.H./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JANICE A MOONEYHAM/Supervisory Patent Examiner, Art Unit 3626